Citation Nr: 0218391	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from May 1944 to June 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of tinnitus.

2.  Postservice medical records preceding a June 2002 VA 
audiologic examination do not reflect complaints, 
diagnoses, or treatment of tinnitus.

3.  At September and December 2000 VA examinations, the 
veteran denied ringing in the ears and tinnitus, 
respectively.


CONCLUSION OF LAW

The veteran did not incur or aggravate tinnitus in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties 
to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence, was enacted prior to this appeal.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2002).  VA duties have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

In a June 2001 letter to the veteran, and in a June 2002 
Statement of the Case, the RO explained the provisions of 
VCAA.  In response to the 2001 letter, the veteran 
reported that all of his treatment had been provided by 
the Erie VA Medical Center.  Examination reports and the 
veteran's treatment records have been obtained from that 
facility.  In a May 2002 letter, the RO suggested evidence 
that could help to substantiate the veteran's claim and, 
in a September 2002 letter, the RO advised the veteran 
that his case was being sent to the Board, and invited him 
to submit any additional evidence he had directly to the 
Board.  However, the veteran has not responded to either 
letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence not of record, it is 
not possible for VA to notify the veteran of evidence he 
should obtain and evidence VA would attempt to obtain.  
Any failure to provide such a pro forma notice does not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.  Hence, the Board may address 
the merits.

Service connection is granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
To establish service connection, there must be evidence of 
an etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Neither the veteran's service medical records, nor 
postservice medical records dated before June 2002, 
reflect complaints, diagnoses, or treatment of tinnitus.  
Indeed, at a September 2000 VA examination, the veteran 
specifically denied ringing in the ears and, at a December 
2000 VA audiologic examination, he denied tinnitus.

The examiner who conducted a May 2002 VA audiologic 
examination reported that the veteran said that his 
tinnitus began the preceding winter.  On the basis of that 
report, the examiner opined that the veteran's tinnitus 
was not related to his military service.

However, in his July 2002 Substantive Appeal, the veteran 
maintained that he had had tinnitus since service.  His 
representative, in a December 2002 Written Brief 
Presentation, suggested that the veteran did not, in fact, 
tell the examiner that his tinnitus started the year 
before.

It is the responsibility of the Board to weigh the 
evidence and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  The veteran specifically denied tinnitus in 
September and December 2000, and the VA examiner reported, 
in May 2002, that the veteran said his tinnitus began the 
preceding winter.  Thus, the May 2002 examination report, 
and the statement attributed to the veteran therein, is 
consistent with the veteran's statements in September and 
December 2000.  In view of the foregoing, the Board finds 
the veteran's contention, that he had had tinnitus since 
service, not credible.  In short, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for tinnitus is denied.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

